DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 objected to because of the following informalities:  
Claim 11, line 2, “the base portion” is unclear. Is it --the cover portion--?  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka (JP 2006-294754) in view of Smith et al (US 2017/0290207).
Re claim 7, Hidaka discloses a shield case (40) in which an electronic component (10) is storable, the shield case comprising:
a base portion (21) made of a nonmetal material (epoxy resin)[0032] and having a mounting surface (21a) on which the electronic component is mounted;
a cover portion (41) made of a metal material [0036] and covering surroundings of the electronic component (Fig 1); and
a metal plate (42)[0036] abutting with an outer surface of the base portion and having an end portion projecting outward from the base portion (Fig 1), wherein a side-wall end portion of the cover member includes a first end abutting with the mounting surface of the base portion (Fig 1), and a second end extending in a thickness direction of the base portion and abutting with the end portion of the 

Re claim 8, further comprising a fastening member (43) by which the metal plate, the base portion, and the first end of the cover portion are fastened jointly in the thickness direction of the base portion (Fig 1), wherein the metal plate is configured to have a thickness that allows the metal plate to deform when the metal plate is fastened jointly (function as claimed) (Fig 1).
Re claim 12, wherein the thickness of the metal plate is determined based on a shielding characteristic and a deformation characteristic of a material of the metal plate and a stress caused in a deformed part when the metal plate deforms (design consideration) (function as claimed).
Smith et al teach the use of a metal plate (12) [0023] abutting with a whole outer surface of a base portion (20). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the metal plate of Hidaka by abutting the metal plate with the whole outer surface of the base portion for improving heat transfer.
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 7 have been considered but are moot.

Communication

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847